DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10738843 in view of van de Loo et al. (US Patent No.: 6322221). 
For claim 2, US Patent No.: 10738843 discloses the claimed invention of a sealed actuator with internal clutching for attachment to a vehicle component, comprising: an output shaft with an output gear and an output detent ring rotatably mounted thereon; a moving detent ring slidably mounted on said output shaft and intermeshable with said output detent ring; a spring mounted on said output shaft providing a biasing force against said moving detent ring thereby selectively holding the moving detent ring against the output detent ring, wherein upon receiving a 
Van de Loo discloses an output (reference numeral 82c) for a motor (reference numeral 30, see figure 8), and when applied to the main gear of US Patent 10738843 this would disclose a motor having an output connected to the main gear for providing selective torsional force transferring gear contact with said main gear wherein, the 
It would have been an obvious variation to have the motor with an output as disclosed by van de Loo for the main gear of US Patent 10738843 for predictably providing desirable torque transfer between the components for facilitating the proper functioning of the device.  
For claim 3, claim 2 of US Patent 10738843 discloses said output detent ring being mounted to selectively rotate on said output shaft (see claim 2 of US Patent 10738843).  
For claim 4, claim 3 of US Patent 10738843 discloses said moving detent ring being mounted to selectively move axially on said output shaft (see claim 3 of US Patent 10738843).  
For claim 5, claim 4 of US Patent 10738843 disclose said moving detent ring being locked radially with respect to said output shaft (see claim 4 of US Patent 10738843).  
For claim 6, claim 5 of US Patent 10738843 discloses said output shaft further comprising interlocking splines and said moving detent ring further comprises outer interlocking splines, wherein said moving detent ring is locked radially on said output shaft by said outer interlocking splines and respective interlocking splines (see claim 5 of US Patent 10738843).  
For claim 7, claim 6 of US Patent 10738843 discloses during said predetermined level of high load said first and second intermeshing ramped teeth create said axile force that overcomes the load from said spring, which allows said moving detent ring to 
For claim 8, claim 7 of US Patent 10738843 discloses said moving detent ring being disengaged from axially disposed interlocking splines formed on said output shaft (see claim 8 of US Patent 10738843).  
For claim 9, claim 8 of US Patent 10738843 discloses said predetermined level of high load being a predetermined high load (see claim 8 of US Patent 10738843).  
For claim 10, claim 9 of US Patent 10738843 discloses said actuator not changing height when it clutches (see claim 9 of US Patent 10738843).  
For claim 11, claim 10 of US Patent 10738843 discloses said actuator not changing shape or height when it clutches (see claim 10 of US Patent 10738843).  
For claim 12, claim 11 of US Patent 10738843 discloses said output gear having circumferential segments in mesh with recesses in said output detent ring (see claim 11 of US Patent 10738843).  
For claim 13, claim 12 of US Patent 10738843 discloses a first locking ring and a second locking ring located toward respective ends of said output shaft to hold together said output shaft, output gear, output detent ring, moving detent ring, and spring on said output shaft (see claim 12 of US Patent 10738843).  
For claim 14, claim 13 of US Patent 10738843 discloses said motor further comprising a printed circuit board (PCB), said PCB correlating with vehicle communication networks and/or at least one sensor for commanding energizing of said motor based upon predetermined conditions (see claim 13 of US Patent 10738843).  

For claim 16, claim 15 of US Patent 10738843 disclose a first seal and a second seal that are rings mounted toward the ends of said output shaft to form a weather tight seal between said output shaft and a respective opening in said first half and second half (see claim 15 of US Patent 10738843).  
For claim 17, claim 16 of US Patent 10738843 discloses said motor and electronics and connector contacts of said motor being located within a cavity formed by a first motor cavity located in said second half and a second motor cavity in said second half, and said main gear being located within a cavity formed by a main gear cavity located in said first half and a second main gear cavity in said second half (see claim 16 of US Patent 10738843).  
For claim 18, claim 17 of US Patent 10738843 discloses said moving detent ring, spring, output detent ring, output gear, output shaft, and a first and second retaining ring being located in a first clutch assembly cavity and second clutch assembly cavity in said first and second half, respectively (see claim 17 of US Patent 10738843).  
For claim 19, claim 18 of US Patent 10738843 discloses said output shaft being rotatable in both directions (see claim 18 of US Patent 10738843).  
For claim 20, claim 19 of US Patent 10738843 discloses said sealed actuator with internal clutching providing an output pass through drive arrangement allowing said sealed actuator with internal clutching to drive a shaft or an external moving part from either end or both ends (see claim 19 of US Patent 10738843).  

For claim 22, claim 21 of US Patent 10738843 discloses the claimed invention of a sealed actuator with internal clutching for attachment to a vehicle component, comprising: an output shaft with a lower portion having a plurality of interlocking splines; an output detent ring rotatably mounted on a portion of said output shaft having no interlocking splines; an output gear rotatably mounted on said portion of said output shaft having no interlocking splines, where said output gear is in mesh with said output detent ring; a moving detent ring slidably mounted on said lower portion of said output shaft, where said moving detent ring is intermeshable with said output detent ring; a spring mounted on said output shaft providing a biasing force against said moving detent ring thereby selectively holding the moving detent ring against the output detent ring, wherein upon receiving a predetermined level of high load sufficient to overcome the biasing force of the spring, the movement of the moving detent ring in contact with the output detent ring creates an axile force that overcomes the biasing force of the spring, that allows the moving detent ring to disengage from the output shaft and allows the output shaft to rotate freely; wherein said output detent ring further comprises first intermeshing ramped teeth and said moving detent ring further comprises second intermeshing ramped teeth, wherein said first and second intermeshing ramped teeth are selectively held intermeshed by biasing force of said spring; a housing portion that is fixed and sealed within which said output shaft is mounted; and a main gear having selective torsional force transferring gear contact with said output gear (see claim 21 of  a motor having an output connected to the main gear for providing selective torsional force transferring gear contact with said main gear wherein the output is rotatable to transmit torque from the motor through the main gear and the output gear to the outside of the housing portion via the output shaft.  
Van de Loo discloses an output (reference numeral 82c) for a motor (reference numeral 30, see figure 8), and when applied to the main gear of US Patent 10738843 this would disclose a motor having an output connected to the main gear for providing selective torsional force transferring gear contact with said main gear wherein the output is rotatable to transmit torque from the motor through the main gear and the output gear to the outside of the housing portion via the output shaft.  
It would have been an obvious variation to have the motor with an output as disclosed by van de Loo for the main gear of US Patent 10738843 for predictably providing desirable torque transfer between the components for facilitating the proper functioning of the device.  
For claim 23, claim 22 of US Patent 10738843 discloses said output detent ring being mounted to selectively rotate on said output shaft (see claim 22 of US Patent 10738843).  

For claim 25, claim 24 of US Patent 10738843 discloses during said predetermined level of high load said first and second intermeshing ramped teeth create said axile force that overcomes the load from said spring, which allows said moving detent ring to disengage and allow said output shaft to rotate freely (see claim 24 of US Patent 10738843).  
For claim 26, claim 25 of US Patent 10738843 discloses said moving detent ring being disengaged from axially disposed interlocking splines formed on said output shaft (see claim 25 of US Patent 10738843).  
For claim 27, claim 26 of US Patent 10738843 discloses said motor further comprising a printed circuit board (PCB), said PCB correlating with vehicle communication networks and/or at least one sensor for commanding energizing of said motor based upon predetermined conditions (see claim 26 of US Patent 10738843).  
For claim 28, claim 27 of US Patent 10738843 disclose a first seal and a second seal that are rings mounted toward the ends of said output shaft to form a weather tight seal between said output shaft and a respective opening in a first half and second half of said housing portion, said first seal and a second seal when joined together forming a waterproof housing (see claim 27 of US Patent 10738843).  
For claim 29, claim 28 of US Patent 10738843 discloses the claimed invention of a sealed actuator with internal clutching for attachment to a vehicle component, 
Van de Loo discloses an output (reference numeral 82c) for a motor (reference numeral 30, see figure 8), and when applied to the main gear of US Patent 10738843 this would disclose a motor having an output connected to the main gear for providing selective torsional force transferring gear contact with said main gear wherein the output is rotatable to transmit torque from the motor through the main gear and the output gear to the outside of the housing portion via the output shaft.  
It would have been an obvious variation to have the motor with an output as disclosed by van de Loo for the main gear of US Patent 10738843 for predictably providing desirable torque transfer between the components for facilitating the proper functioning of the device.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX W MOK/Primary Examiner, Art Unit 2834